Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered November 20, 1990, convicting defendant upon his plea of guilty of the crime of reckless endangerment in the first degree.
We have reviewed the record of the proceedings in this case and find that there are no nonfrivolous issues which can be raised on this appeal. Accordingly, defense counsel’s request for leave to withdraw is granted and the judgment of conviction is affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.